Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 James Ross Heim III, Appellant                         Appeal from the 115th District Court of
                                                        Marion County, Texas (Tr. Ct. No. F14970).
 No. 06-19-00090-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
$400.00 for attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, James Ross Heim III, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 27, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk